Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
f — í
. En el presente caso, la Mayoría de este Tribunal en-tiende que el Art. 1143(Z) del Reglamento Hípico, Regla-mento Núm. 4118 de 29 de enero de 1990, según enmen-dado por el Núm. 5379 de 9 de febrero de 1996 (en adelante Reglamento), viola el ejercicio de la libertad de expresión, protegido por la Primera Enmienda de la Constitución de Estados Unidos y por la See. 4 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Entendemos que el presente caso debió resolverse me-diante las doctrinas de vaguedad y amplitud excesiva, como señala el Juez Asociado Señor Hernández Denton en su Opinión Concurrente.(1) Disentimos por entender que bajo los hechos del caso de autos no se justifica la aplica-ción de los principios constitucionales esbozados en los acá-pites II, III y IV de la Opinión Mayoritaria.
Anteriormente hemos expresado que ante las alegacio-nes de que un estatuto o reglamento limita el ejercicio a la libre expresión, los tribunales han distinguido entre la re-glamentación del contenido y la de tiempo, lugar y manera. Véase Velázquez Pagán v. A.M.A., 131 D.P.R. 568 (1992). En cuanto al contenido, debemos atender primero si el es-tatuto o reglamento adolece de vaguedad o amplitud excesiva. íd. Las doctrinas de vaguedad y amplitud exce-*38siva han sido desarrolladas con el propósito de evaluar la constitucionalidad de una ley o reglamento sin la necesi-dad de pasar juicio sobre la sabiduría y los propósitos del legislador o de la institución que promulgó el reglamento. Bajo estas doctrinas, se analiza o evalúa la disposición con-cernida de su faz, por lo que resulta innecesario evaluar si su aprobación responde a un interés apremiante del Estado. U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153, 160 (1993). Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1319-1324.
Entendemos que debieron aplicarse las doctrinas de va-guedad y amplitud excesiva, ya que el reglamento en cues-tión no define claramente el término “propaganda” y pro-mueve éste sea aplicado de forma arbitraria y discriminatoria. Además, su redacción imprecisa podría te-ner el alcance de prohibir expresiones constitucionalmente protegidas.
M HH
El derecho a la libertad de expresión protege y garan-tiza el flujo de ideas y las diversas expresiones y manifes-taciones del pensamiento. Bajo la libertad de expresión se garantiza, además, la independencia de criterios y la ex-presión de posturas contrarias a ideas diseminadas.
Coincidimos con el criterio de que cuando una ley o un reglamento limita el contenido de una expresión se presume que es inconstitucional, y que a aquel que alegue su constitucionalidad, le corresponde probar que la disposi-ción concernida es estrictamente necesaria para adelantar un interés apremiante del Estado. Sin embargo, la Mayo-ría de este Tribunal, al aplicar los conceptos antes indica-dos, no considera la naturaleza del foro donde se regla-menta la expresión, dando la impresión que ese análisis es irrelevante en casos como el de autos.
*39En Greer v. Spock, 424 U.S. 828 (1976), y en Lehman v. City of Shaker Heights, 418 U.S. 298 (1974), el Tribunal Supremo de Estados Unidos reconoció que el Gobierno puede prohibir el contenido de una expresión dentro de sus facilidades cuando ésta interfiere con los propósitos para los cuales ha sido destinada la propiedad gubernamental o la actividad reglamentada.(2) Véase Consolidated Edison Co. v. Public Serv. Comm’n, 447 U.S. 530, 538 (1980).(3) En Greer, supra, se prohibió mediante reglamento, inter alia, protestas, manifestaciones políticas y actividades simila-res dentro de una base militar.(4) Varios candidatos a pues-tos electivos informaron al oficial a cargo de la instalación militar sus intenciones de entrar a las inmediaciones de la base con el propósito de repartir propaganda política y re-unirse con personal de la base con el propósito de discutir asuntos relacionados con las elecciones. La realización de las actividades antes indicadas les fue negada. Los candi-datos alegaron que el reglamento restringía su libertad de expresión. Aun cuando la reglamentación limitaba el con-tenido de la expresión, el Tribunal Supremo de Estados Unidos sostuvo la constitucionalidad del reglamento luego de examinar la naturaleza del foro y los propósitos para los cuales éste fue promulgado.
En Lehman v. City of Shaker Heights, supra, la ciudad de Shaker Heights en Ohio prohibió la diseminación de *40propaganda política en los espacios de anuncios en los ve-hículos de transportación pública. Luego de analizar la na-turaleza del foro y el propósito del mismo, el Tribunal Supremo de Estados Unidos sostuvo la constitucionalidad de la medida. Consideró, además, que las personas que usa-ban el sistema de transportación constituían una audien-cia cautiva, ya que cuando utilizaban el sistema estaban obligatoriamente expuestos a los mensajes o a la propaganda exhibida. Así, en Lehman, supra, pág. 304, el Tribunal Supremo de Estados Unidos concluyó lo siguiente:

Users would be subjected to the blare of political propaganda. There could be lurking doubts about favoritism,, and sticky administrative problems might arise in parceling out limited space to eager politicians. In these circumstances, the managerial decision to limit car card space to innocuous and less controversial commercial and service oriented advertising does not rise to the dignity of a First Amendment violation. Were we to hold to the contrary, display cases in public hospitals, libraries, office buildings, military compounds, and other public facilities immediately would become Hyde Parks open to every would-be pamphleteer and politician. This the Constitution does not require.

No First Amendment forum is here to be found. The city consciously has limited access to its transit system advertising space in order to minimize chances of abuse, the appearance of favoritism, and the risk of imposing upon a captive audience. (Énfasis suplido.)
Como parte del derecho a la libre expresión, todo indi-viduo debe tener la libertad para decidir qué mensaje o expresión ha de escuchar o ver, y la manera en que habrá de reaccionar al mismo. El derecho de todo individuo a exteriorizar el contenido de su conciencia es consustancial al derecho de todo individuo a elegir el tipo de expresión a la cual se ha de exponer. Someter un individuo a la mani-festación de ideas que no comparte sin opción alguna para evadir su exposición a las mismas, atenta en contra de la esencia de la libertad de expresión.
La Ley Núm. 83 de 2 de julio de 1987 (15 L.P.R.A. see. *41198 et seq.), conocida como la Ley de la Industria y el De-porte Hípico de Puerto Rico (en lo sucesivo Ley Hípica), confirió a la Junta Hípica la facultad de aprobar el Regla-mento objeto de este pleito. Conforme a la Ley Hípica, el deporte hípico es una actividad híbrida, es decir, es, simul-táneamente, de carácter deportivo y económico. Exposición de Motivos de la Ley Hípica, 1987 Leyes de Puerto Rico 320. El propósito primordial de la Ley Hípica es garantizar la limpieza y confiabilidad del deporte. íd.
Al aprobar el Reglamento, la Junta Hípica debe recoger el espíritu que permea la Ley Hípica. Es decir, el Regla-mento Hípico debe garantizar la limpieza y confiabilidad del deporte.
Entendemos que un reglamento como el aquí concer-nido, el cual prohíbe que se utilice una propaganda política como el nombre de un caballo de carreras, sería válido siempre y cuando no adolezca de vaguedad ni amplitud excesiva. En el caso de autos, estamos ante una actividad altamente regulada de índole deportiva y económica, en la cual el Estado tiene un interés apremiante por mantener la limpieza y confiabilidad de ésta. Los hipódromos, foros en los cuales se desarrolla dicha actividad, tienen el propó-sito de promover el deporte hípico y fomentar la economía mediante las apuestas que se realizan y la creación de empleos. Estos foros no han sido creados con el propósito de diseminar ideas políticas o de otra índole.
Es nuestro criterio que el público que acude a las acti-vidades hípicas constituye una audiencia cautiva. El faná-tico hípico está obligado a enterarse del nombre de los ca-ballos para efectuar su apuesta; está sujeto a escuchar la narración de la carrera en la cual repetidamente se nom-bran los caballos. El material hípico lleva impreso el nom-bre de los equinos. Por lo tanto, en una carrera en la cual participe un ejemplar cuyo nombre constituya propaganda política, el fanático está obligado a escucharla o leerla, aun cuando no comparta dicha expresión; de lo contrario, no *42podrá enterarse del desarrollo de la carrera o de los caba-llos que compiten en ella.
No debemos perder de perspectiva que es un interés le-gítimo del Estado que el deporte hípico sea limpio y confia-ble, y que así lo preceptúen sus seguidores.(5) Permitir la utilización de propaganda política mediante el nombre de un ejemplar de carreras, puede dar la impresión de que la actividad promueve o responde a intereses no relacionados con el deporte.(6)
Por las razones que anteceden, entendemos que una dis-posición reglamentaria que prohíbe que se utilicen expre-siones que se consideren o sean susceptibles de conside-rarse como propaganda política para nombrar a un ejemplar de carreras, no infringe las garantías de libertad de expresión, siempre y cuando no adolezca de vaguedad ni de amplitud excesiva.

 Aun cuando en el acápite V de la Opinión Mayoritaria se concluye que la reglamentación concernida adolece de vaguedad, no constituye éste el ratio deci-dendi de -la Opinión. La Mayoría de este Tribunal fundamenta su Opinión en prin-cipios constitucionales sobre libertad de expresión, cuya aplicación resulta innecesa-ria a los hechos del caso de autos. Entendemos que dentro de nuestro acervo jurídico, las normas concernidas deben ser aplicadas una vez la reglamentación en cuestión supere el problema de vaguedad y amplitud excesiva.


 En el caso de autos, las facilidades del hipódromo no pertenecen al Estado. Las facilidades concernidas pertenecen a una entidad privada, quien tiene la obliga-ción de operar conforme a los términos y las condiciones establecidas por la Junta Hípica para la concesión de la autorización o licencia correspondiente. Ley Núm. 83 de 2 de julio de 1987 (15 L.P.R.A. secs. 198b(30) y 198e(b)(1)), conocida como la Ley de la Industria y el Deporte Hípico de Puerto Rico.


 En Consolidated Edison Co. v. Public Serv. Comm’n, supra, la Comisión de Servicio Público del estado de Nueva York prohibió que se utilizaran las facturas emitidas por las compañías de utilidades para discutir asuntos de política pública. El Tribunal Supremo de Estados Unidos entendió que la prohibición concernida estaba en contra de la Primera Enmienda de la Constitución de Estados Unidos ya que, contrario al caso de autos, los abonados podían evadir la información presentada con meramente echar al recipiente de la basura la comunicación recibida.


 Cabe destacar que en dicha base se permitía el libre acceso de ciudadanos a ciertas áreas, las cuales fueron el centro de la controversia.


 Además, es la Junta Hípica quien requiere que se dé un nombre al caballo para conceder la licencia para participar en las carreras. No creemos que al redactar la cláusula que garantiza la libertad de expresión los Padres de la Constitución se sintieran inquietados por el nombre de un ejemplar de carreras.


 Bastante politización tenemos en Puerto Rico en tantos aspectos de nuestras vidas, donde a todo se le pretende dar una connotación política, inclusive los colores con que se viste, como para echar más flama a este exagerado fenómeno. De permi-tirse el uso de propaganda en el nombre de los equinos, como lo estamos permitiendo en este caso, no sería sorprendente que en años electorales veamos a dueños de los purasangres nombrando sus animales según su preferencia política. De ahí nombres como Arriba Sila, Pesqueraeselquees, Estoy Con Rubén, o, sus contrapartes, Sila-nova, Pesquera No Pesca y Abajo Rubén podrían proliferar y agobiar de política al fanático hípico que lo que interesa es disfrutar de las carreras y hacer su apuesta basado en los méritos del corcel y no en la afiliación política de su dueño o su irri-tante nombre.